Citation Nr: 0514288	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  03-33 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an earlier effective date prior to November 
28, 1997 for the grant of a total disability evaluation based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1961 to July 
1963, and from December 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The representative in a March 2005 statement maintains that 
the statement of the case is inadequate based on the fact 
that these documents did not inform the veteran of 38 C.F.R. 
§ 3.156(b).  The representative asserts that in the May 1, 
2003 second notice of disagreement the veteran requested an 
effective date of August 15, 1994 for the grant of the TDIU.  
The notice of disagreement relied on 38 C.F.R. § 38 C.F.R. 
§ 3.156(b) arguing that the veteran had submitted new and 
material evidence prior to the expiration of the appeal 
periods from rating decisions of June 1995, April 15, 1996 
and April 27, 1997.  The representative states that the 
statement of the case did not cite or discuss why the 
provisions of 38 C.F.R. §§ 3.156(b) and 3.340 were not 
applicable and why the veteran would not have been entitled 
to a TDIU from August 15, 1994.  The representative has 
requested that the case be remanded to the RO for re-
adjudication based on unemployability from August 15, 1994 to 
November 27, 1997 pursuant to the above regulations. 

As indicated by the representative the May 1, 2003 notice of 
disagreement reflects that the veteran's claim for an earlier 
effective date is based in part on the applicability of 
38 C.F.R. § 38 C.F.R. § 3.156(b) as it relates to increased 
rating claims.  This contention was not discussed or 
referenced in the statement of the case.  In order to ensure 
the veteran's right of due process and in compliance with the 
representative's request, the case is REMANDED for the 
following actions:

1.  It is requested that the RO re-
adjudicate the veteran's claim in 
conjunction with the pertinent law and 
regulations, to include consideration of 
38 C.F.R. §§ 3.156(b), and 3.340.  

2.  If the benefit sought is not granted 
the appellant and his representative 
should be furnished a supplemental 
statement of the case, which includes the 
above regulations and appropriate reasons 
and bases, and an opportunity to respond.  
The case should then be returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




